Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  141727(76)(78)                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  ESTATE OF DANIEL D. JILEK, by JOY
  A. JILEK, Personal Representative,
              Plaintiff-Appellee,
  v                                                                SC: 141727
                                                                   COA: 289488
                                                                   Washtenaw CC: 05-000268-NH
  CARLIN C. STOCKSON, M.D., and EPMG
  OF MICHIGAN,
             Defendants-Appellants,

  and

  MAPLE URGENT CARE, d/b/a MAPLE
  HEALTH BUILDING, TRINITY HEALTH-
  MICHIGAN, CATHERINE MCAULEY
  HEALTH CENTER, IRWIN M. LUTWIN,
  CARPENTER HEALTH CARE, d/b/a
  CARPENTER HEALTH CENTER, and
  ROBERT E. ANDERSON,
             Defendants.
  ____________________________________


         On order of the Chief Justice, the motion by the Michigan Academy of Family
  Physicians for leave to file a brief amicus curiae is granted. The motion by plaintiff-
  appellee for extension of the time for filing her brief is considered and it is granted.
  Defendants-appellants may reply not later than September 30, 2011.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk